DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the axial bearing stop is monolithically designed with the drive shaft” (claim 2), “the multiple axial bearing pads are reversibly, attached to the axial bearing stop” (claim 3) and “the multiple axial bearing pads are attached to the axial bearing stop by multiple attachment openings arranged in the axial bearing stop” (claim 4) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities: the claim recites “at a downwind end of the bearing housing (80)” and it is recommended to delete the “(80)” to maintain consistency with the rest of the claim limitations. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “the axial bearing stop is monolithically designed with the drive shaft” (emphasis added). First, it is not clear what monolithically designed refers to. It appears applicant might want to refer to monolithically constructed/formed/built/etc., however, it is not exactly clear what the limitation refers to. Second, it is not clear how the axial bearing stop could be monolithically with the drive shaft as recited in claim 2 and at the same time the axial bearing stop is integrally formed with the bearing housing as recite in claim 1, the claimed configuration in claim 2 would render the invention inoperable since both the bearing housing and the drive shaft would need to rotate together or be both static.
Clarification and/or amendment is respectfully requested.

Claim 3 recites “the multiple axial bearing pads;” there is insufficient antecedent basis for this limitation in the claim.
Claim 4 depends from claim 3 and fails to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 14 recites “the axial collar;” there is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 9-15 (as far as claims 3-4 and 14 are definite and understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stiesdal (US 20170260970 A1; also published as US 9,995,283 B2).

Regarding claim 1, Stiesdal teaches a bearing arrangement for a wind turbine (title, Fig.1) comprising a bearing housing (Fig.1, 1) and a drive shaft (Fig.1, 2), whereby the drive shaft is arranged within the bearing housing in an axial direction along a longitudinal axis (Fig.1, 10) of the bearing housing, the bearing arrangement further comprising a downwind bearing (Fig.1, 4) and an upwind bearing (Fig.1, 5) as radial fluid bearings (¶19), whereby the downwind bearing and the upwind bearing are arranged between the bearing housing and the drive shaft (Fig.1), the bearing arrangement further comprising an axial bearing (Fig.1, 6/7), wherein the axial bearing includes an axial bearing stop (Fig.1, note element including 8) for limiting a movement of the drive shaft in the axial direction along the longitudinal axis, whereby the axial bearing stop is integrally formed with the bearing housing as a protrusion (Fig.1, note element including 8) extending from the bearing housing in a radial direction of the bearing housing (Fig.1).

Regarding claim 3, Stiesdal further teaches the multiple axial bearing pads are reversibly (¶111, note “pads of the axial sliding bearing 6, 7 can be arranged through openings in their respective support arrangement in axial direction”), attached to the axial bearing stop (Fig.1).

Regarding claim 4, Stiesdal further teaches the multiple axial bearing pads are attached to the axial bearing stop by multiple attachment openings (¶111, note “pads of the axial sliding bearing 6, 7 can be arranged through openings in their respective support arrangement in axial direction”) arranged in the axial bearing stop (Fig.1).

Regarding claim 5, Stiesdal further teaches the axial bearing stop is arranged about an entire circumference of the bearing housing (Fig.4, note at least one half of the circumference).

Regarding claim 6, Stiesdal further teaches the axial bearing stop is arranged inwards of the bearing housing (Fig.1).

Regarding claim 7, Stiesdal further teaches the axial bearing is arranged at a downwind portion or an upwind portion of the drive shaft (Fig.1, note axial bearing 6/7 adjacent upwind bearing 5).

Regarding claim 9, Stiesdal further teaches the downwind bearing or the upwind bearing of the bearing arrangement is located adjacent to the axial bearing (Fig.1, note axial bearing 6/7 adjacent upwind bearing 5).

Regarding claim 10, Stiesdal further teaches the downwind bearing or the upwind bearing and the axial bearing are fluidically connected to one another (¶95, note “lubricant present in the sliding bearings 5, 6 and 7 can be retained within the bearing arrangement”).

Regarding claim 11, Stiesdal further teaches the axial bearing comprises an axial collar (Fig.1, 9) arranged opposite of the axial bearing stop.

Regarding claim 12, Stiesdal further teaches the axial collar is arranged at the drive shaft (Fig.1, 9).

claim 13, Stiesdal further teaches the axial collar is arranged about an entire circumference of the drive shaft (Fig.4, note at least one half of the circumference) and/or the axial collar extends outwards of the drive shaft.

Regarding claim 14, Stiesdal further teaches the axial collar is integrally formed with the drive shaft (¶28, note “second collar is attached to the second;” integrally is define and interpreted as formed as a unit with another part).

Regarding claim 15, Stiesdal further teaches a wind turbine (¶2) comprising a bearing arrangement according to claim 1 (see above), whereby the wind turbine further comprises a rotor (¶3, note “rotor blades and the hub form the rotor of a wind turbine”) operatively connected to drive the drive shaft (¶4, note “rotation of the rotor is often transferred over a shaft”) and a generator operatively connected to be driven by the drive shaft (¶4, note “rotor, the shaft and the rotor of the generator are rotatable in respect to the stationary part of the wind turbine”).

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mtauweg (US 20190195204 A1; also published as US 10,669,997 B2).

Regarding claim 1, Mtauweg teaches a bearing arrangement for a wind turbine (Fig.1/2) comprising a bearing housing (Fig.2, 1/11) and a drive shaft (Fig.2, 106), whereby the drive shaft is arranged within the bearing housing in an axial direction along a longitudinal axis (Fig.2, A) of the bearing housing, the bearing arrangement further comprising a downwind bearing (Fig.2, 3b) and an upwind bearing (Fig.2, 3a) as radial fluid bearings (¶33, note “preferably a hydrodynamic plain bearing”), whereby the downwind bearing and the upwind bearing are arranged between the bearing housing and the drive shaft (Fig.2), the bearing arrangement further comprising an axial bearing (Fig.2, 7a/7b), wherein the axial bearing includes an axial bearing stop (Fig.2, 19) for limiting a movement of the drive shaft in the axial direction along the longitudinal axis, whereby the axial bearing stop is integrally formed with the bearing housing as a protrusion (Fig.2, 19) extending from the bearing housing in a radial direction of the bearing housing (Fig.2).

Regarding claim 8, Mtauweg further teaches the axial bearing stop is arranged at a downwind end of the bearing housing (Fig.2, note axial bearing stop 19 adjacent downwind bearing 5b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745